Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14, 16-22, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14,16, 17, 19, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0167931) in view of Yi et al. (US 2019/0082431) (“Yi”) in view of Shin et al. (US 2020/0187170) (“Shin”).
For claims 12, 19, 20, and 21; Papasakellariou discloses:  a receiving section that receives downlink control information (DCI) (paragraph 206-207:  UE is triggered a CSI report by the UL DCI format through an A-CSI request field); and a control section that determines, based on a field included in the DCI, whether the DCI is a first DCI that indicates transmission of an uplink data using uplink shared channel, or is a second DCI that indicates at least one of triggering and activation of channel state information reporting, using the uplink shared channel without transmission of the uplink data (paragraph 207:  An explicit indication in an UL DCI format to schedule a PUSCH transmission that includes only UCI (and does not include data) can be through an " UCI-only" field that includes one bit indicating whether data or not a UE may transmit data in a PUSCH when the UE is triggered a CSI report by the UL DCI format through an A-CSI request field).
Papasakellariou does not expressly disclose, but Yi from similar fields of endeavor teaches:  regardless of whether the control section determines that the DCI is the first DCI or determines that the DCI is the second DCI, a same RNTI is used in a CRC mask of the DCI (paragraph 169:  RNTI value may be same for DCI formats having the same size, and the DCI format indicator may differentiate the purpose or the scheduling target of the DCI).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Yi in the DCI system as described by Papasakellariou.  The motivation is to reduce number of RNTIs used.
Papasakellariou does not expressly disclose, but Shin from similar fields of endeavor teaches:  wherein a search space for the first DCI and a search space for the second DCI are set to be same (paragraph 457:  the same search space may be configured for two DCI formats (i.e. a DCI format of an N-PDCCH of an MCCH and a DCI format of an MCCH change notification), and for both of an N-PDCCH carrying information about an NPDCCH of an MCCH and an MCCH change notification, only one SC-RNTI may be configured to be used).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Shin in the DCI system as described by Papasakellariou.  The motivation is to improve search space usage.
For claim 13; Papasakellariou discloses:  wherein the control section performs the transmission of the uplink data when the field is a first value, and performs a transmission of the channel state information without performing the transmission of the uplink data when the field is a second value (paragraph 207:  An explicit indication in an UL DCI format to schedule a PUSCH transmission that includes only UCI (and does not include data) can be through an " UCI-only" field that includes one bit indicating whether data or not a UE may transmit data in a PUSCH when the UE is triggered a CSI report by the UL DCI format through an A-CSI request field).
For claims 14 and 22; Papasakellariou discloses:  the control section controls the transmission of the channel state information, using the uplink shared channel, based on another field included in the DCI (paragraph 207:  An explicit indication in an UL DCI format to schedule a PUSCH transmission that includes only UCI (and does not include data) can be through an " UCI-only" field that includes one bit indicating whether data or not a UE may transmit data in a PUSCH when the UE is triggered a CSI report by the UL DCI format through an A-CSI request field).
For claim 16; Papasakellariou discloses:  wherein when the control section determines that the DCI is the second DCI, the control section determines whether to activate or deactivate the channel state information based on a plurality of fields included in the DCI (paragraph 207:  An explicit indication in an UL DCI format to schedule a PUSCH transmission that includes only UCI (and does not include data) can be through an " UCI-only" field that includes one bit indicating whether data or not a UE may transmit data in a PUSCH when the UE is triggered a CSI report by the UL DCI format through an A-CSI request field).
For claim 17; Papasakellariou discloses:  wherein the plurality of fields comprises an HARQ process number reporting field and an RV reporting field (paragraph 253:  a DL DCI format by … (b) indicating a first value for a RV in the DL DCI format, and (c) indicating the HARQ process number).

Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Yi in view of Shin as applied to claim 16 above, and further in view of Yum et al. (US 2018/0175983) (“Yum”).
For claims 18 and 25; Papasakellariou discloses the subject matter in claim 12 as described above in the office action.
Papasakellariou does not expressly disclose, but Yum from similar fields of endeavor teaches:  wherein if an aperiodic channel state information reporting is triggered by the first DCI, a RNTI that is used in a CRC mask of the first DCI is different from a RNTI that is used in a CRC mask of the second DCI (paragraph 176:  DCI may be transmitted using an RNTI for use in broadcast such as the SI-RNTI or a separate RNTI such as an aperiodic-CSI-RS -RNTI, which is only used for the corresponding information).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Yum in the DCI system as described by Papasakellariou.  The motivation is to improve signaling overhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2017/0359745); Lee discloses CSI request field within a DCI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/          Primary Examiner, Art Unit 2466